Title: To James Madison from Thomas Digges, 27 November 1815
From: Digges, Thomas
To: Madison, James


                    
                        
                            
                                Ft Warburton
                                Nov. 27 1815
                            
                        
                        I hope my valued and highly esteemd Friends Mrs. and Mr Madison will not attribute my long absence & a seeming withdrawing from Them, to any want of respect regard or affection, but place it to the true causes—ie that of the eventful incidents during the autumn & fall of 1814, which occupied my whole mind and vocations, (adding thereto the weight of age: 76, with Sickness, Rhuematics & achs for the last six months) and as yet denying me the free use of the saddle: For Sir I have not been outside of my own gates or ridden 20 miles since I parted with You on the Bladensburgh road on the memorable (and in my mind happy day for our Country as it broke party spirit & opend the Eyes of many) the day of conflagration. I have been but twice in the City, & then pr. Steam boat, since that period, and am more than commonly anxious for another voyage in Her since hearing of your return.
                        I am convalessant & hope soon to spend some days in the City, having unsettled accots since Jany last to settle in the W office wanting due vouchers & verifications from the disgraceful break-up of Marsteller, Bartle & Co on the 7 July last.
                        In the circle of 10 to 20 miles round this we planters & farmers have been afflicted with shortest Crops of Corn & small grain ever known—not Even a quarr of Expected Crop has been obtained. The poor class’s have of consequence experience & will severely suffer thro. the winter. There is not food or forage for ⅓d of their cattle, & in this way I am a sufferer myself, & should have sufferd e’er this most severely for farming incomes, but from the relief given me by shipments of my laid by housed Tobaccos pr. first Ship which started from the Rivr. for Amsterdam consignd to Willinks & Son and which neated me on Sales there above 32£ 15s stg pr. Hhd for common Tobos. upon which sales & remittance to Murdoch I got V0 pr. Ct. on the Dutch Bill remitted therefor to London and 18 pr. Ct. premium on my bills on Murdoch. This was for common Crop not heavy & some of them seconds—wheat (what little I had saleable) at 175 a 180 Cts pr bushell—oats 75 cts and Corn selling at 5 ½$ pr bar. while the crop was green. Labourrs wages none hardly under a dollar a day—Tradesmens twice or thrice higher.
                        But yet sir “The Country is ruind” “Trade at a stand” [“]marine Commerce all but broken up” “all confidence lost in an imbecile & profligate-expending government” “taxing the poorer people above their means” &ca &ca. Such was the assertions of the tub-Orator federalists at the last Piscaty election & doubtless many of the listening ignoramus’s swallowd it as fact. Those Torey aglefied Demogogu[e]s seemd to be getting more boldness &

violent in their assertions at a time when their party voters were getting less and when to every impartial observer The Country & its encreasing Commerce were obviously progressing for the better. Many must have felt the differenc[e] of the last winters price 3$ pr. Ct. for Tobo. while it was buying up in octor. for 10$ pr. hund.
                        I hope you Sir have been one of the many sufferers by this “ruin to our Country” in getting from 15 to 25$s. pr 100 for Your mountain Tobos. and your 180 Cts. for wheat in lieu of the late shamefully restricted sales for that article. I hear Tobo has been as high as 27$ pr 100 at Richmond an unheard of “ruinous” price.
                        I long to read the articles of what I concieve a most happy & advantagious Peace—The planners of which as well as the actors in the negotiation deserve well of their Country. The subsequent measure of chastisemt to the Barbary Rascals is a happy climax to our marine warfare and must vex John Bull in the proportion of the high Credit & exlted situation our Country is put in by the whole of Continental Europe. Go on my good Sir in doing well for our rising & happy Country & recieve the benefits of it. I am wth. gt. sincertity yrs.
                        
                            
                                Thos Digges
                            
                        
                    
                    
                        Majr. Nourse & two others harbourd wth me late last night as comeing from the Steam boat from Confinemt to my room I have not yet seen him but will ask Him to drop this at yr. Hotel. My Comps to Mr Cutts & wd be much obligd by his aid in forwarding me any ⟨Cost?⟩ by French or Engh. papers.
                    
                